DETAILED ACTION
Allowable Subject Matter
Claims 2, 7 and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following was found to be pertinent prior art:
Kauffman et al. US 2012/0033718 teaches a reconfigurable wireless modem (title).  Kauffman Figure 4 teaches an embodiment in which a wireless modem adapter 5 includes a SISO modem 450 as well as various MIMO modems 410-1-N.  These modems are connected to an array of antennas 60.  Kauffman paragraph [0054] teaches an embodiment of diversity modems 410(1-N) and a single-input-single-output (SISO) modem 450 in the reconfigurable wireless modem adapter 5 of FIG. 1 for communicatively coupling a radio frequency switch 50 to a control board 20.  This indicates that it is known in the prior art to have a control board selecting antennas specific for SISO and MIMO applications.  However, there is no discussion of audiovisual signals, selection of antennas and/or transmission protocols (SISO/MIMO) based on these particular signals. 
Tarighat-Mehrabani et al. US 2015/0071140 teaches a wireless communication device (title).  In paragraph [0020] and Figure 2 it teaches each antenna section 272-272' can include a fixed antenna, a single-input single-output (SISO) antenna, a multi-input multi-output (MIMO) antenna.  It further discloses that IC 250 includes a display driver for driving display 256, such as by rendering a color video signal, text, graphics, or other display data, and an audio driver such as an 
Boodannavar et al. US 2016/0360489 teaches a methods for configuring wireless circuitry (Abstract).  Boodannavar teaches in Figure 3 the various modes of communication using multiple antennas such as SISO 300 and MIMO 320.  Boodannavar discloses in [0044] the use of MIMO for video applications and SISO for audio application due to the higher bitrates of video as compared to audio only.  Boodannavar does not disclose the implementation of using a subset of antennas for MIMO and a different subset for SISO.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 6,535,239 hereinafter referred to as Kim in view of Chandra et al. US 9,553,640 hereinafter referred to as Chandra.
In regards to claim 1, Kim teaches:
"A display device comprising: a display panel"
Figure 3 LCD 36.
"N receiving antennas integrated with the display panel, where N is an integer ..."
Kim teaches audio antenna 22 and vide antenna 32.
"a communication module that receives a video communication signal using a subset of receiving antennas of the N receiving antennas and an audio communication signal using at least one receiving antenna of the N receiving antennas that is different from the subset of receiving antennas and generates original video data based on the video communication signal and audio data based on the audio communication signal"
Kim Figure 3 antenna 22 is a subset of antennas 22,32 and is used to receive audio signals.  Antenna 32 is a different subset of antennas 22,32 and is used to receive video signals. 
"and a display driver that receives the original video data from the communication module and drives the display panel based on the original video data"
Kim Figure 3 display circuit 35.
Kim does not explicitly teach:
"[integer] greater than 2"
However, the use of antenna arrays for diversity and redundancy are well-known.  Chandra teaches a multi-feed antenna (title).  From Figure 3-4, inter alia, it is clear that the number of antenna feeds is greater than 2.  Chandra teaches in column 13 lines 55-60 one antenna feed of an MFA can be used to support a Bluetooth audio application, while another 
In regards to claim 11, Kim teaches:
“A communication device comprising: a base station including N transmitting antennas, where N is an integer ..., wherein the base station transmits a video communication signal using a subset of transmitting antennas of the N transmitting antennas and an audio communication signal using at least one transmitting antenna of the N transmitting antennas” 
Kim teaches audio antenna 22 and vide antenna 32.  Kim Figure 3 antenna 22 is a subset of antennas 22,32 and is used to receive audio signals.  Antenna 32 is a different subset of antennas 22,32 and is used to receive video signals.  Kim teaches a two-way wireless communication system (title).  The Examiner interprets that one user device is interpreted as a base station and/or user device.  This is a reasonable interpretation because the device as taught by Kim requires all the features of a base station as required by the claim.
“and a user equipment including N receiving antennas and a display panel, wherein the user equipment receives the video communication signal using a subset of receiving antennas of the N receiving antennas and the audio communication signal using at least one receiving antenna of the N receiving antennas, and drives the display panel based on the video communication signal”
Kim teaches audio antenna 22 and vide antenna 32.  Kim Figure 3 antenna 22 is a subset of antennas 22,32 and is used to receive audio signals.  Antenna 32 is a different subset of antennas 22,32 and is used to receive video signals.  Kim teaches a two-way wireless communication system (title).  The Examiner interprets that one user device is interpreted as a base station and/or user device.  This is a reasonable interpretation because the device as taught by Kim requires all the features of a user equipment as required by the claim.  Kim Figure 3 display circuit 35 which drives the display.
Kim does not explicitly teach:
“[integer] greater than 2”
However, the use of antenna arrays for diversity and redundancy are well-known.  Chandra teaches a multi-feed antenna (title).  From Figure 3-4, inter alia, it is clear that the number of antenna feeds is greater than 2.  Chandra teaches in column 13 lines 55-60 one antenna feed of an MFA can be used to support a Bluetooth audio application, while another antenna feed of the same MFA can be used to support a Wi-Fi gaming application.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Kim in view of Chandra to include the features of "[integer] greater than 2" because  with the proliferation of wireless devices, there is a desire for faster and faster data rates (Chandra column 1 lines 5-10).
Claim 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Chandra in view of Li et al. US 2010/0195754 hereinafter referred to as Li.
In regards to claim 6, Kim/Chandra teach all the limitations of claim 1 and further teach:
“wherein the at least one receiving antenna for receiving the audio communication signal is selected from the N receiving antennas based on fading values of a plurality of communication channels corresponding to the N receiving antennas”
This limitation merely recites the idea of selecting an antenna based on the quality of the signal from each antenna or subset of antennas.  This is well-known and is the basis for antenna diversity systems.  The idea of using a different channel or antenna for better reception is well-understood.  Anyone who has listened to the radio in a car may have had the experience of changing stations or switching between FM/AM or satellite radio systems to find a better signal.  The explicit claiming of selecting antennas based on fading values is nothing more than an already known and understood procedure of signal transmission and reception.  This feature therefore, does not produce any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
For example, Li teaches in paragraph [0051] Antenna switching diversity requires only an antenna switch and minimum control logic for signal measurement and antenna selection for effective mitigation against channel fading.  Li teaches video and audio in paragraph [0044].  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Li in view Kim/Chandra to have included the features of “wherein the at least one receiving antenna for receiving the audio communication signal is selected from the N receiving antennas based on fading values of a plurality of communication channels corresponding to the N receiving antennas” to provide advantages including minimal hardware complexity, implementation of control logic in a DSP, incorporation of improved 
In regards to claim 20, Kim/Chandra teach all the limitations of claim 11 and claim 20 contains similar limitations as in claim 6.  Therefore, claim 20 is rejected for similar reasoning as in claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996.  The examiner can normally be reached on 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to 






/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422